Wily, J.
Appellees move to dismiss this appeal on the following grounds, viz:
First — Because the city of Carrollton is not a party to this suit. The plaintiffs being “ one Mayor, six councilmon and five policemen of the city of Carrollton,” who sue in their official capacity.
Second — Because the plaintiffs and appellants have given no appeal bond.
Third — Because the record does not show that the interest of each and all the appellants in the matter in dispute exceeds five hundred dollars.
The section of the act approved seventeenth March, 1859, entitled “an act to incorporate the, city of Carrollton,” provides: “ That the affairs of said city of Carrollton shall he administered by a Mayor and eight councilmen, and in and by the name of Mayor and Council of the city of Carrollton. The said corporation shall he and is hereby made capable in law, to sue and he sued, plead and he impleaded, answer and he answered, defend and he defended in any court or courts of record or justice or other place whatever; hut in all judicial proceedings where, by existing laws, bond and security is required from litigants,.the city of Carrollton shall he dispensed from furnishing bond or security.” * * Act of 1859, 219, No. 277.
*448This suit is filed by the Mayor and six councilmen of the city of Carrollton in their official capacity. We consider the city of Carroll-ton the real party plaintiff in this suit. The act incorporating the city of Carrollton, a part of which we have just quoted, expressly declares that the city may sue and bo sued in the name of the Mayor and Council of the city of Carrollton.
The majority of the councilmen have the right to sue in the name of the board. 3. M. 495.
The city of Carrollton is dispensed from giving bond.
The Mayor has filed his affidavit in this court stating that the interest of the city of Carrollton in the matter in dispute exceeds five hundred dollars. This is sufficient to give this court jurisdiction.
It is therefore ordered that the motion to dismiss be overruled.